Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the illustration of the two arrows from a rectangular box in Fig. 5 is not labeled as to what it is.  There is no description related to the overall optical measurement system. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Coriolis effect-based mass flow meter-controller using optical sensing and a method having improved accuracy.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 20, it is not clear as to what the overall optical measurement system is as no numeral corresponding to the optical measurement system is described. Furthermore, according to the specification and drawings, the compensation circuit is referred by numeral 158 that includes all the claimed components, and further includes a compensation circuit. Thus, if the compensation circuit is part of the optical measurement system, then how are the components as claimed shown as a compensation circuit in Figs. 2-4? It is also, not clear as to where the third light beam is coming from? Is it coming from the second light source (113, Fig. 3) or the third light source (206, Fig. 2)? Moreover, the inclusion of an alternative verbiage renders the claim confusing as to which embodiment are the claims directed.
Regarding claim 13, it is not clear as to what the overall optical measurement system is as no numeral corresponding to the optical measurement system is described. Furthermore, according to the specification and drawings, the compensation circuit is referred by numeral 158 that includes all the claimed components, and further includes a compensation circuit. Thus, if the compensation circuit is part of the optical measurement system, then how are the components as claimed shown as a compensation circuit in Figs. 2-4? Furthermore, how is the compensation circuit (overall circuit 158, Figs. 2-4) configured to control the light outputs by controlling the currents?
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Berger et al. (2005/0150311) (hereinafter Berger) in view of (Gladnick) (6,303,916).
Regarding claims 1, 13 and 20, Berger teaches an optical measurement system and method to perform optical measurements (Fig. 3), comprising a first light source (510, see annotated figure below) configured to emit a first light beam; a first optical sensor (512) configured to output first measurements based on detecting the first light beam; a second light source (510, see annotated figure below) configured to emit a second light beam; a second optical sensor (512) configured to output second measurements based on detecting the second light beam, wherein the first measurements and the second measurements comprise variable components (para 0037, vibrations of the tube 502 being sensed at two locations). 

    PNG
    media_image1.png
    270
    465
    media_image1.png
    Greyscale

Berger does not teach a third optical sensor configured to output third measurements based on detecting the second light beam or a third light beam, wherein the third measurements comprise a first steady state component and a compensation circuit configured to control a first light output of the first light beam and a second light output of the second light beam by controlling one or more currents to the first light source and the second light source based on the first steady state component of the third measurements. The use of the third optical arrangement is for compensating temperature dependent light intensity fluctuations of the first and second light sources.
Gladnick teaches an optical measurement system comprising a controllable light source (201, Fig. 4), a steady reference light source (208) and an optical sensor (205). Temperature fluctuations of the measurements are compensated by controlling the output of the light source (201) such that it matches the output of the steady reference light source (208, col. 1, lines 12-16, col. 10, lines 39-47, col. 11, lines 45-57).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to apply the teaching of the temperature compensation arrangement as taught by Gladnick in the device of Berger since such an arrangement would help in temperature compensation for reliable flow measurements.
Regarding claims 2 and 17, Berger teaches a flow tube (502) configured to direct a fluid from an inlet of the flow tube to an outlet of the flow tube; and an actuator (513, 514) configured to cause a vibration in the flow tube, wherein a first variable component of the first measurements is based on the vibration at a first location on the flow tube, and a second variable component of the second measurements is based on the vibration at a second location on the flow tube (Fig. 3).
Regarding claims 3 and 18, Berger teaches the first optical sensor (as annotated in figure above) is configured to output the first measurements of a first position of the first location on the flow tube based on detecting the first light beam, and the second optical sensor (as annotated in figure above) is configured to output the second measurements of a second position of the second location on the flow tube based on detecting the second light beam (para 0041).
Regarding claim 4, Berger teaches control circuitry (B, Fig. 1) configured to determine at least one of a mass flow rate through the flow tube or a density of the fluid in the flow tube based on the first measurements and the second measurements (para 0028).
Regarding claims 5 and 19, Berger teaches the first location on the flow tube is positioned at least partially between the first light source and the first optical sensor, and the second location on the flow tube is positioned at least partially between the second light source and the second optical sensor (Fig. 3).
Regarding claim 7, Berger teaches all the claimed features including the compensation circuit configured to control the first light source and the second light source. Berger does not teach the compensation circuit configured to control the first light source and the second light source to output a substantially constant output over a range of temperatures of the first light source and the second light source. Gladnick teaches the compensation circuit configured to control the first light source and the second light source to output a substantially constant output over a range of temperatures of the first light source and the second light source (col. 6, line 65- col. 7, line 6). It would have been obvious to one having ordinary skill in the art at the time the invention was made to adopt the teaching of Gladnick in the device of Berger since such an arrangement would provide temperature compensation over a wide range of temperatures.
Regarding claims 8 and 14, Berger teaches the first light source comprises a first light emitting diode (LED) and the second light source comprises a second LED (para 0038).
Regarding claims 9 and 15, Berger teaches all the claimed features except for the first LED and the second LED are coupled in series and have a same excitation current, wherein the compensation circuit is configured to control the excitation current. Gladnick teaches the arrangement of the LED/photodiode since such an arrangement would accurately measure the twist in the flow sensor tube for matching the peak to peak voltages between the sensors.
Regarding claims 10-12 and 16, Berger teaches all the claimed features except for explicitly teaching the compensation circuit is configured to compare the third measurements to a reference, and control the one or more currents based on the comparison, wherein the first, second, and third optical sensors are thermally coupled and further comprising a third light source configured to output the third light beam, wherein the third optical sensor configured to output the third measurements based on detecting the third light beam. Gladnick teaches the third temperature compensating sensing arrangement connected to the compensating circuit. It would have been obvious to one having ordinary skill in the art at the time the invention was made to apply the teaching of Gladnick in the device of Berger since such an arrangement would provide temperature compensation and reliable flow measurement.
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Prior arts made available fail to teach or fairly suggest a fourth optical sensor configured to output fourth measurements based on detecting the first light beam or a fourth light beam comprising a second steady state component, wherein the compensation circuit comprises a filter circuit configured to filter the first and second steady state components and control the one or more currents to the first light source and the second light source based on the filtered first and second steady state components.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Freese et al. (10,809,183) teach temperature compensation using optical devices.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD R PATEL whose telephone number is (571)272-2187. The examiner can normally be reached Mon-Fri: 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HARSHAD R PATEL/Primary Examiner, Art Unit 2855                                                                                                                                                                                            8/18/2022